DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 17/045,168 filed 10/03/2020 and Response to Election/Restriction filed 01/27/2022.
Claims 1-38 remain pending in the Application.
Applicant’s election without traverse of Group I (Claims 1-18) in the reply filed on 01/27/2022 is acknowledged. Therefore, Claims 1-18 are under examination at this time. Claims 19-38 are withdrawn from consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-11, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US Patent Application Publication 20170004233).
With respect to claim 1 Han et al. teaches A method of generating a transfer function that relates segments on lithography photomasks to features produced by photolithography and etching using said segments (paragraphs [0019], [0020]) , the method comprising: 
(a) receiving a set of design layout segments (receiving sub-resolution assist feature CD specifications/set of design layout segments of the associated initial mask design (paragraphs [0058], [0074])); 
(b) determining resist feature profiles from a computational resist model to which is provided the set of design layout segments as inputs (simulating lithographic process model and using optical model and resist model/computational resist model as input determining 3D resist profile (paragraphs [0021], [0063]-[0065])); 
(c) determining etch feature profiles from a computational etch model to which is provided the resist feature profiles as inputs (simulating lithographic process model and using photoresist profile as input for determining photoresist profile aware etch model (paragraphs [0021], [0065]), and determining contours/etch feature profiles from photoresist profile aware etch model (paragraph [0076])); and 
(d) generating the transfer function using the set of design layout segments and corresponding etch feature profiles (generate transfer function of etch pattern as accurate simulation of an etched pattern for sub-resolution assist feature CD specifications/set of design layout segments and corresponding contours/etch feature profiles from photoresist profile aware etch model (paragraphs [0020], [0022], [0074], [0076], [0077])).
(computer system comprising computer-readable storage medium storing instructions, which when executed by computer implement the  method (paragraphs [0086]-[0089])).
With respect to claims 2, 7-9, 11, 16-18 Han et al. teaches:
Claims 2, 11: wherein the design layout segments are clips or gauges provided in a GDS format (paragraphs [0058]).
Claims 7, 16: further comprising applying an inverse of the transfer function to determine a design layout for a lithography mask (paragraphs [0058], [0064]).
Claims 8, 17: further comprising (e) running the computational etch model multiple times, each time with a different set of process conditions, and (f) from outputs of the computational etch model produced during (e), identifying a selected set of process conditions for use during operation of an etch chamber (paragraphs [0057], [0058], [0053], [0062]).
Claims 9, 18:  wherein the resist feature profiles and/or the etch feature profiles are provided in three dimensions (paragraphs [0062], [0063]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-6, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US Patent Application Publication 20170004233) as applied to claims 1-2 above, and further in view of Funk et al. (US Patent 7,967,995).
With respect to claims 3-6, 12-15 Han et al. teaches limitations of claim 1 from which claims depend. While Han et al. teaches improved lithographic process control/metrology using robust lithography model (paragraph [0019]), Han et al. lacks specifics regarding design library. However Funk et al. teaches:
Claims 3, 12:  further comprising optimizing the computational resist model by using metrology results of wafers on which photolithography was performed using one or more clips from a design clip library (col. 2, l.35; col. 7, ll.8-11, ll.43-46; col. 10, ll.22-24, ll.30-33; col. 18, ll.33-40).
4, 13:  wherein optimizing the computational resist model is performed prior to (b) (col. 9, ll.27-30).
Claims 5, 14:  further comprising optimizing the computational etch model by using metrology results of wafers on which photolithography and etching were performed using one or more clips from a design clip library (col. 2, l.35-40, ll.66-67; col. 7, ll.8-11, ll.43-46; col. 10, ll.22-24, ll.30-33; col. 18, ll.33-40).
Claims 6, 15: wherein optimizing the computational etch model is performed prior to (c) (col. 2, ll.65-67).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Funk et al. to teach specific subject matter Han et al. does not explicitly teach, because it provides an improving the substrate processing using optimized Multi-Layer/Multi-Input/Multi-Output (MLMIMO) models, procedures, and subsystems (col. 1, ll.9-11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
02/15/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851